Citation Nr: 0124967	
Decision Date: 10/19/01    Archive Date: 10/23/01

DOCKET NO.  00-13 016	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a back 
disorder.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from May to August 1970.  
This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  
The veteran and his representative appeared at a hearing at 
the RO in May 2001.

In his July 1998 claim for benefits, the veteran also claimed 
entitlement to service connection for a cervical spine 
condition, loss of a finger on his left hand, hypertension, 
and hernia.  The United States Court of Appeals for Veterans 
Claims (Court) has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  These matters are referred to 
the RO for appropriate action.


FINDINGS OF FACT

1.  The RO denied the veteran's claim for entitlement to 
service connection for a back disorder in a December 1971 
rating decision.  The veteran was notified of this decision 
by a January 1972, but he did not appeal.

2.  Evidence presented since the December 1971 rating 
decision bears directly and substantially on the specific 
matter under consideration and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.



CONCLUSIONS OF LAW

1.  The RO's December 1971 rating decision denying service 
connection for a back disorder is final.  38 U.S.C.A. §§ 5100 
et. seq., 7105 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.156(a), § 20.1103 (2001); 66 Fed. Reg. 46520 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.102, 3.156(a), 3.159, and 3.326(a)).

2.  Evidence received into the record subsequent to the RO's 
December 1971 rating decision is new and material; thus, the 
requirements to reopen the claim for service connection for a 
back condition have been met.  38 U.S.C.A. §§ 5100 et. seq., 
7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.156(a), 
§ 20.302 (2001); 66 Fed. Reg. 46520 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.102, 3.156(a), 3.159, 
and 3.326(a)).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In December 1971, the RO denied service connection for a back 
disorder.  The veteran was notified of this decision in 
January 1972; however he did not file a notice of 
disagreement.  In July 1998, the veteran petitioned to reopen 
his claim.

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 20.1103 (2001).  However, 
if new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and review the former disposition of the claim.  
Manio v. Derwinski, 1 Vet. App 145 (1991).  The Court has 
held that VA must determine whether new and material evidence 
has been presented under 38 C.F.R. § 3.156(a) in order to 
have a finally denied claim reopened under 38 U.S.C.A. § 5108 
(West 1991); and immediately upon reopening the claim, VA 
must determine whether VA's duty to assist has been 
fulfilled.  See Elkins v. West, 12 Vet. App. 209 (1999).  
Specifically, under 38 C.F.R. § 3.156(a), new and material 
evidence is defined as evidence not previously submitted to 
agency decisionmakers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  

As an aside, the Board notes that the regulations were 
recently amended to define "new" as not previously 
submitted and "material" as related to an unestablished 
fact necessary to substantiate the claim.  Under the amended 
regulations, if the evidence is new and material, the 
question is whether the evidence raises a reasonable 
possibility of substantiating the claim.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.156(a)).  However, due to the effective date of the 
amended regulation, i.e., August 29, 2001, the new standard 
is not applicable to the veteran's claim.

The Court has held that the Board is under a legal duty in 
such a case to determine if there was new and material 
evidence to reopen the claim, regardless of the RO's action.  
See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  

The RO initially denied service connection for schizophrenia 
in a December 1971 rating decision.  The evidence of record 
at that time included the veteran's report of medical 
examination at enlistment, and DD Form 3349, Medical 
Condition - Physical Profile Record, a November 1970 VA 
examination, and the veteran's statements.  The available 
service medical records reflect that the veteran was 
diagnosed in service with symptomatic scoliosis, and noted 
that all duty and training was to be suspended pending a 
medical board.  His report of separation indicates that he 
was subsequently found not to have met the medical fitness 
standards at the time of his enlistment, and was returned to 
the Army National Guard of Puerto Rico for discharge action.  
The November 1970 VA examination report reveals that he was 
then diagnosed with scoliosis of the dorsolumbar spine, 
without muscle spasm and with range of forward bending motion 
measured at 90 degrees.  The RO, in December 1971, determined 
that the back condition with which the veteran was diagnosed 
was a constitutional or developmental abnormality and 
therefore not a disability for which benefits could be 
granted under the law, thus, service connection was denied.  
The veteran was notified of this decision in January 1972 and 
did not file a timely notice of disagreement.  Therefore, 
that decision was final.

In July 1998, the veteran petitioned to reopen his claim.  
Evidence associated with the claims file since the RO's 
December 1971 decision includes service medical records 
received at the RO in April 1972, private medical evidence 
from 1996 to 1998 and the March 1999 VA examination report 
showing that the veteran sustained an intervening work-
related back injury in 1996, the veteran's testimony, and 
witnesses' statements.  Upon review, the Board observes that 
no back condition was found on examination at entrance into 
service; yet, service medical records newly associated with 
the claims file document a diagnosis of scoliosis of such 
severity discharge was recommended.  The Board finds that 
this evidence bears directly and substantially upon the 
specific matter under consideration, and thus, is so 
significant that it must be considered to decide fairly the 
merits of this claim.  Accordingly, the Board concludes that 
this evidence is both new and material, and serves to reopen 
the claim.  38 C.F.R. § 3.156(a).  

However, upon further review, the Board finds that additional 
development is required.  Thus, following the reopening, the 
issue is remanded to the RO for development and 
readjudication on the merits.


ORDER

The veteran's claim for service connection for a back 
disorder is reopened.

REMAND

During this appeal, there was a significant change in the 
law.  On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. 
§§ 5100 et. seq. (West Supp. 2001).  This law redefined the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the VCAA, 
or filed before the date of enactment and not yet final as of 
that date.  Veterans Claims Assistance Act of 2000 (VCAA), 
Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified as 
amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

On August 29, 2001, VA issued regulations implementing the 
provisions of VCAA "to establish clear guidelines consistent 
with the intent of Congress regarding the timing and the 
scope of assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  It appears that the veteran's 
service medical records may be incomplete.  He testified that 
he was hospitalized following an injury to his back during 
his active service.  An attempt must be made to obtain these 
records from the military hospital.  See 66 Fed. Reg. 45631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)(3)).

Additionally, the veteran testified that he received 
treatment for his back condition immediately following his 
discharge from active service at a VAMC, and from private 
health care providers.  He further testified that he has been 
granted disability benefits as a result of his back condition 
by the SSA.  Furthermore, as the medical evidence reflects 
that the veteran sustained a work-related injury to his back, 
the Board finds that an examination is necessary to determine 
the nature and extent of the veteran's current back 
disability, and to obtain an opinion on the etiology of this 
disability.  VA's duty to assist the veteran includes 
obtaining medical records and a thorough and contemporaneous 
examination in order to determine the nature, etiology, and 
extent of the veteran's disability.  Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5103A (West 
Supp. 2001).

Accordingly, this case is REMANDED for the following:

1.  The RO should make a specific attempt 
through appropriate channels to include 
National Personnel Records Center (NPRC) 
and the hospital at Fort Polk, Louisiana, 
to obtain any additional service medical 
records, including any and all hospital 
records, pertaining to the veteran's 
treatment for his back condition while on 
active duty.

2.  The RO should request the veteran to 
identify all health care providers, both 
VA and non-VA, who have treated him for 
his back condition.  After obtaining the 
appropriate authorizations, the RO should 
request that all identified health care 
providers furnish legible copies of all 
medical records of treatment accorded the 
veteran for his back condition that are 
not already of record.  In particular, 
the RO should obtain any and all records 
of treatment accorded the veteran for his 
back condition from VAMC San Juan, Puerto 
Rico and any and all associated 
facilities since the veteran's discharge 
from active service in 1970.  In 
addition, the RO should obtain any and 
all records of treatment that are not 
already of record accorded him for his 
back condition from Vocational 
Rehabilitation at Centro Medico Mayaguez, 
the Medical Center of Mayaguez, and the 
Mayaguez Medical Center, in Mayaguez, 
Puerto Rico and by Carlos Otero 
Rodriguez, M.D., Thomas Irizarry, M.D. 
German Chaves-Munoz, M.D. Gamalier 
Bermudez-Ruiz, M.D., C. Frontera, M.D. 
Araceli Rivera Serrano, M.D., Armando J. 
Marquez, M.D., Jorge D. Carrera, M.D., 
and a Doctor Rivera Cano (spelling 
unverified) in Ponce and/or Mayaguez, 
Puerto Rico.

3.  Where attempts to obtain records are 
unsuccessful, the RO should document 
these attempts and make such 
documentation part of the claims file.  
The veteran and his representative should 
be informed of such negative results.  
38 C.F.R. § 3.159 (2001).

4.  The RO should obtain from SSA the 
records pertinent to the veteran's claim 
for SSA disability benefits as well as 
the medical records relied upon 
concerning that claim.

5.  The veteran should be scheduled for 
an examination to determine the nature 
and etiology of his back disorder.  After 
examining the veteran and reviewing the 
veteran's claims folder to including the 
veteran's service records and all medical 
reports and opinions, the examiner should 
identify any and all disabilities of the 
spine and express an opinion as to the 
etiology and date of onset of any back 
disability that is present.  In 
particular, the examiner should state 
whether it is as least as likely as not 
that the veteran's back condition began 
during his active service or is related 
to any incident in service or is the 
result of aggravation of a pre-existing 
condition.  The examiner should provide 
reasons and bases for the opinion.  

6.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the VCAA 
and the implementing regulations are 
fully complied with and satisfied.

7.  Thereafter, the RO should 
readjudicate the veteran's claim.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative should 
be provided with a supplemental statement 
of the case.  The supplemental statement 
of the case must contain notice of all 
relevant actions taken on the claim for 
benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is reminded that it is his responsibility to report for 
examination as scheduled, and in the development of his case, 
and that the consequences for failing to report for VA 
examination without cause may include denial of his claim.  
38 C.F.R. § 3.158, 3.655 (2001).  The veteran has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	CHERYL L. MASON
	Acting Member, Board of Veterans' Appeals

 


